             Case 2:18-cr-00294-RSM Document 113 Filed 03/22/21 Page 1 of 1




 1                                                                   Honorable Ricardo S. Martinez

 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
      UNITED STATES OF AMERICA,                                NO. CR18-294RSM
 8
                               Plaintiff,
 9
10                                                             ORDER GRANTING LEAVE TO FILE
                          v.
11                                                             AN OVERLENGTH RESPONSE TO
      VOLODIMYR PIGIDA,                                        DEFENDANT’S MOTION TO DISMISS
12                                                             COUNT 1 AND TO SEVER
13                             Defendant.                      BANKRUPTCY COUNTS 22 - 27

14
15          THE COURT having considered the Government’s Motion to File an Overlength

16 Response to Defendant’s Motion to Dismiss Count 1 and to Sever Bankruptcy Counts 22 -
17 27, and finding good cause,
18          HEREBY ORDERS that the motion is GRANTED. The United States is permitted

19 to file a response to the Defendant’s Motion to Dismiss and to Sever that is up to 30 pages
20 in length.
21          DATED this 22nd day of March, 2021.

22
23
24
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Justin W. Arnold
27 /s/ Marie Dalton
28 Assistant United States Attorneys

     Order Granting Leave to File an Overlength Response - 1                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     (United States v. Pigida / CR18-294RSM)
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
